The Honorable Jack Gibson State Senator P.O. Box 308 Dermott, AR  71638
Dear Senator Gibson:
This is in response to your request for an opinion on the following question:
          Is there any statute or law in the State of Arkansas that prevents the public school buses of a district from transporting private school students?
I assume, as an initial matter, that you are referring to the use of public school buses to transport private school students free of charge.  With regard to the lease of public school buses, see Attorney General Opinion Number 90-155, a copy of which is enclosed.
In my opinion, the answer to your question is "yes".  The Arkansas Constitution, Art. 14, 2 provides as follows:
     No money or property belonging to the public school fund, or to this State for the benefit of schools or universities, shall ever be used for any other than for the respective purposes to which it belongs.
Additionally, Art. 14, 3 provides that no school taxes shall be apportioned for any other purpose nor to any other district than that for which they are levied.
In my opinion these provisions would prohibit the use of a public school district's buses for the transportation of private school students.  Such an action would necessarily involve the utilization of school property for purposes other than those to which it belongs, and would be tantamount to school district taxes being used for other than public school purposes.
Additionally, should a school district allow its buses to transport private school students, it would in my opinion lose its tax exemption on the buses under A.C.A. 6-19-112.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.